Murphy, J.
The relationship of the complainant and appellant is that of father and son. The ground of appeal is that the magistrate was without jurisdiction to hear and determine for the reason that the complainant was not, and is not now, a resident of the State of New York, but that he resides in the State of New Jersey.
It was established by evidence that the complainant was in the city of New York at the time of the trial and intends to remain; that he is destitute of funds, that he is sick and unable to work to support himself, and, therefore, likely to become a charge on the city.
It is not necessary, in my opinion, to look further to establish jurisdiction in the court directing the order. The fact that the complainant was at various times in other States and once voted in the State of New Jersey, I regard as unimportant. It is enough to know that he is actually physically here, sick and in want and likely at any time to become a public charge, irrespective of where his legal residence may be.
If this proceeding had not been brought and the complainant was found lying in the street and without funds, it would become the duty of the police to arraign him before a magistrate, and he would eventually find himself in a public institution where he would be housed, fed and clothed — a very substantial charge upon the city.
The statute under which this order was directed was intended to forestall just such a condition.
No other point is raised in this appeal.
My vote is for affirmance.
Herbert, J., concurs; Kernochan, P. J., dissents.